NO. 07-03-0244-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                        JULY 25, 2003
                               ______________________________

                                   STEPHANIE MARIE PIERCE,

                                                                   Appellant

                                                     v.

                                      THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

             FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                 NO. CR-02B-018; HON. H. BRYAN POFF, JR., PRESIDING
                          _______________________________

Before JOHNSON, C.J., QUINN, J., and BOYD, S.J. 1

        Appellant Stephanie Marie Pierce, by and through her attorney, has filed a motion

to dismiss this appeal because she no longer desires to prosecute it. Without passing on

the merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                          Brian Quinn
                                                            Justice
Do not publish.



        1
        John T. Boyd, Chief Justice (Ret.), Seventh Co urt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).